FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,               No. 11-10669
              Plaintiff-Appellee,
                                          D.C. No.
                v.                   3:07-cr-00732-SI-1

BARRY LAMAR BONDS,
          Defendant-Appellant.             OPINION


      Appeal from the United States District Court
        for the Northern District of California
        Susan Illston, District Judge, Presiding

                Argued and Submitted
     February 13, 2013—San Francisco, California

               Filed September 13, 2013

  Before: Mary M. Schroeder, Michael Daly Hawkins,
         and Mary H. Murguia, Circuit Judges.

              Opinion by Judge Schroeder
2                   UNITED STATES V. BONDS

                           SUMMARY*


                          Criminal Law

    The panel affirmed Barry Bonds’s conviction of one
count of obstruction of justice, in violation of 18 U.S.C.
§ 1503, arising from Bonds’s testimony before a grand jury
investigating whether the proceeds of the sales of
performance enhancing drugs were being laundered.

    The panel held that § 1503 applies to factually true
statements that are evasive or misleading.

    The panel held that there was sufficient evidence to
convict Bonds because his statement describing his life as a
celebrity child – in response to a question asking whether his
trainer ever gave him any self-injectable substances – was
evasive, misleading, and capable of influencing the grand jury
to minimize the trainer’s role in the distribution of
performance enhancing drugs.

    The panel rejected as foreclosed by precedent Bonds’s
contention that § 1503 does not apply to a witness’s
statements before a grand jury.

   The panel rejected Bonds’s contentions that the use of the
word “corruptly” in § 1503 is unconstitutionally vague.

    The panel held that the indictment – which covered any
false, misleading, or evasive statement Bonds made during

  *
    This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
                 UNITED STATES V. BONDS                    3

his grand jury testimony – was sufficient, and that narrowing
the indictment via jury instructions listing the specific
statements for which Bonds could be convicted – was
permissible.

     The panel concluded that the district court properly
rejected Bonds’s request to add the words “when considered
in its totality” to the jury instructions.


                        COUNSEL

Dennis P. Riordan (argued) and Donald M. Horgan, Riordan
& Horgan, San Francisco, California; Ted Sampsell Jones,
William Mitchell College of Law, St. Paul, Minnesota, for
Defendant-Appellant.

Melinda Haag, United States Attorney, Barbara J. Valliere,
Assistant United States Attorney, Merry Jean Chan (argued),
Assistant United States Attorney, San Francisco, California,
for Plaintiff-Appellee.


                        OPINION

SCHROEDER, Circuit Judge:

    Barry Bonds was a celebrity child who grew up in
baseball locker rooms as he watched his father Bobby Bonds
and his godfather, the legendary Willie Mays, compete in the
Major Leagues. Barry Bonds was a phenomenal baseball
player in his own right. Early in his career he won MVP
awards and played in multiple All-Star games. Toward the
end of his career, playing for the San Francisco Giants, his
4                   UNITED STATES V. BONDS

appearance showed strong indications of the use of steroids,
some of which could have been administered by his trainer,
Greg Anderson. Bonds’s weight and hat size increased, along
with the batting power that transformed him into one of the
most feared hitters ever to play the game. From the late-
1990s through the early-2000s, steroid use in baseball fueled
an unprecedented explosion in offense, leading some
commentators to refer to the period as the “Steroid Era.”1 In
2002, the federal government, through the Criminal
Investigation Division of the Internal Revenue Service, began
investigating the distribution of steroids and other
performance enhancing drugs (“PEDs”). The government’s
purported objective was to investigate whether the
distributors of PEDs laundered the proceeds gained by selling
those drugs.

    The government’s investigation focused on the
distribution of steroids by the Bay Area Laboratory
Co-operative (“BALCO”), which was located in the San
Francisco Bay Area. The government raided BALCO and
obtained evidence suggesting that Anderson distributed
BALCO manufactured steroids to Bonds and other
professional athletes. The government convened a grand jury
in the fall of 2003 to further investigate the sale of these
drugs in order to determine whether the proceeds of the sales
were being laundered. Bonds and other professional athletes
were called to testify. Bonds testified under a grant of
immunity and denied knowingly using steroids or any other
PEDs provided by BALCO or Anderson. The government


    1
    See Buster Olney, Steroid Allegations Overshadow Achievements,
http://sports.espn.go.com/mlb/columns/story?columnist=olney_buster&
id=2011727 (last visited July 22, 2013) (“[H]istory is destined to recall
th[e] period [from 1988 to 2004] as baseball’s Steroid Era.”).
                  UNITED STATES V. BONDS                      5

later charged Bonds with obstructing the grand jury’s
investigation. After a jury trial, Bonds was convicted of one
count of obstruction of justice in violation of 18 U.S.C.
§ 1503. He now appeals. We affirm the conviction.

                      BACKGROUND

    Our earlier opinion provides the background of the
government’s investigation into BALCO and Bonds. See
United States v. Bonds, 608 F.3d 495, 498–99 (9th Cir. 2010).
Because Bonds’s grand jury testimony is central to this
appeal and was not at issue in the earlier opinion, we below
briefly describe his grand jury testimony and the resulting
criminal trial.

     On December 4, 2003, Bonds testified before the grand
jury under a grant of immunity pursuant to 18 U.S.C. § 6002.
The immunity order stated that “the testimony and other
information compelled from BARRY BONDS pursuant to
this order . . . may not be used against him in any criminal
case, except a case for perjury, false declaration, or otherwise
failing to comply with this order.” Before Bonds testified, the
government informed him that the purpose of the grand jury
was to investigate any illegal activities, including the
distribution of illegal substances, that Anderson and Victor
Conte (the founder of BALCO) engaged in. The government
also explained the scope of the immunity grant under which
Bonds would testify.

    Bonds testified before the grand jury that Anderson never
offered him, supplied him with, or administered to him any
human growth hormone, steroids, or any substance that
required injection. A portion of Bonds’s testimony, referred
to as “Statement C,” formed the basis for the later criminal
6                UNITED STATES V. BONDS

charge of obstruction of justice. It is the underlined portion
of the following grand jury excerpt:

       Question: Did Greg ever give you anything
       that required a syringe to inject yourself with?

       Answer: I’ve only had one doctor touch me.
       And that’s my only personal doctor. Greg,
       like I said, we don’t get into each others’
       personal lives. We’re friends, but I don’t –
       we don’t sit around and talk baseball, because
       he knows I don’t want – don’t come to my
       house talking baseball. If you want to come
       to my house and talk about fishing, some
       other stuff, we’ll be good friends, you come
       around talking about baseball, you go on. I
       don’t talk about his business. You know what
       I mean?

       Question: Right.

       Answer: That’s what keeps our friendship.
       You know, I am sorry, but that - you know,
       that – I was a celebrity child, not just in
       baseball by my own instincts. I became a
       celebrity child with a famous father. I just
       don’t get into other people’s business because
       of my father’s situation, you see.

Shortly after that exchange, the government returned to the
subject of drugs and asked whether Anderson provided Bonds
any drugs that required self-injection. Bonds answered with
a somewhat indirect denial:
                 UNITED STATES V. BONDS                    7

       Question: And, again, I guess we’ve covered
       this, but – did [Anderson] ever give you
       anything that he told you had to be taken with
       a needle or syringe?

       Answer: Greg wouldn’t do that. He knows
       I’m against that stuff. So, he would never
       come up to me – he would never jeopardize
       our friendship like that.

       Question: Okay. So, just so I’m clear, the
       answer is no to that, he never gave you
       anything like that?

       Answer: Right.

    Bonds was later indicted on the basis of his grand jury
testimony. The third superseding indictment charged him
with four counts of making false statements before a grand
jury in violation of 18 U.S.C. § 1623(a), and one count of
obstruction of justice in violation of 18 U.S.C. § 1503. With
respect to the obstruction of justice charge, the indictment
read as follows:

       On or about December 4, 2003, in the
       Northern District of California, the defendant,
       Barry Lamar Bonds, did corruptly influence,
       obstruct, and impede, and endeavor to
       corruptly influence, obstruct and impede, the
       due administration of justice, by knowingly
       giving material Grand Jury testimony that was
       intentionally evasive, false, and misleading,
       including but not limited to the false
       statements made by the defendant as charged
8                UNITED STATES V. BONDS

       in Counts One through Four of this
       Indictment. All in violation of Title 18,
       United States Code, Section 1503.

    Bonds’s criminal trial began on March 22, 2011, but was
interrupted when the government appealed an adverse
evidentiary ruling. The district court had excluded on hearsay
grounds evidence the government contended linked Bonds to
steroid use. We affirmed the district court’s decision to
exclude the evidence. Bonds, 608 F.3d at 508. The trial then
continued.

    At the close of its case-in-chief, the government
dismissed one of the false statement charges. On April 13,
2011, the trial jury returned its verdict. The jury convicted
Bonds of the obstruction of justice charge, finding on the
verdict form that Statement C was misleading or evasive. It
was unable to reach a verdict on the remaining three false
statement counts. The district court sentenced Bonds to 30
days home confinement and two years probation.

    Bonds now appeals the judgment of conviction. He
asserts five principal challenges. First, he asserts that the
obstruction of justice statute, 18 U.S.C. § 1503, does not
apply to statements that are misleading or evasive, but
nevertheless factually true, and even if § 1503 does apply,
there was insufficient evidence to support his conviction.
Second, he claims that § 1503 does not cover a witness’s
testimony to a grand jury. Third, he contends that the use of
the word “corruptly” in § 1503 is unconstitutionally vague.
Fourth, he maintains that the indictment did not provide him
with sufficient notice of the obstruction of justice charge.
Fifth and finally, he argues that the trial court should have
                 UNITED STATES V. BONDS                     9

granted his request to modify the jury instructions. We affirm
the conviction.

                       DISCUSSION

                              I.

    Bonds claims that he could not have been convicted of
obstructing the grand jury’s investigation with an answer that
was misleading or evasive, no matter how far removed that
answer was from the question asked, unless the answer was
false. According to Bonds, because his response in Statement
C that he was a “celebrity child” was factually true, his
conviction should be reversed. The problem is that while
Bonds was a celebrity child, that fact was unrelated to the
question, which asked whether Anderson provided Bonds
with any self-injectable substances. When factually true
statements are misleading or evasive, they can prevent the
grand jury from obtaining truthful and responsive answers.
They may therefore obstruct and impede the administration
of justice within the meaning of the federal criminal statute,
18 U.S.C. § 1503, a statute that sweeps broadly.

    The obstruction of justice statute provides in relevant
part:

       Whoever . . . corruptly or by threats or force,
       or by any threatening letter or communication,
       influences, obstructs, or impedes, or
       endeavors to influence, obstruct, or impede,
       the due administration of justice, shall be
       punished as provided in subsection (b).

18 U.S.C. § 1503(a).
10                UNITED STATES V. BONDS

    That portion of the statute, known as the omnibus clause,
is comprehensive. We have described it as being “designed
to proscribe all manner of corrupt methods of obstructing
justice.” United States v. Rasheed, 663 F.2d 843, 851–52
(9th Cir. 1981). The essence of the statute is that it
criminalizes conduct intended to deprive the factfinder of
relevant information. See United States v. Ashqar, 582 F.3d
819, 822–23 (7th Cir. 2009); see also United States v. Brady,
168 F.3d 574, 577–78 (1st Cir. 1999) (“It is settled . . . that
‘the due administration of justice’ includes the operation of
the grand jury, and that depriving the grand jury of
information may constitute obstruction under [18 U.S.C.
§ 1503]”). The language of the statute does not differentiate
between obstructive statements that are false, and obstructive
statements that are not false. It requires only that the
defendant make his statement with the intent to obstruct
justice.

    We can easily think of examples of responses that are true
but nevertheless obstructive. Consider a situation where a
prosecutor asks a grand jury witness if the witness drove the
getaway car in a robbery. The witness truthfully responds, “I
do not have a driver’s license.” This response would be
factually true, but it could also imply that he did not drive the
getaway car. If the witness did in fact drive the getaway car,
his answer, although not in itself false, would nevertheless be
misleading, because it would imply that he did not drive the
getaway car. It could also be deemed evasive since it did not
answer the question.

   The cases interpreting § 1503 support our conclusion that
misleading or evasive testimony that is factually true can
obstruct justice. Several courts have noted the material
similarity between evasive or misleading testimony and false
                 UNITED STATES V. BONDS                     11

testimony. In United States v. Griffin, the Fifth Circuit
observed that there was no material difference between an
evasive answer that deliberately conceals information and a
false answer, because both block the flow of truthful
information. 589 F.2d 200, 204 (5th Cir. 1979). The
Eleventh Circuit in United States v. Perkins grouped evasive
and false statements together when it stated that “a reasonable
jury could have found that [the defendant’s] answers were
evasive or false in an effort to obstruct the grand jury’s
investigation.” 748 F.2d 1519, 1527–28 (11th Cir. 1984).
The Second Circuit quoted with approval the district court in
United States v. Gambino (Thomas), No. 89-CR-431
(E.D.N.Y.), in which Judge Jack Weinstein said that “literally
true but evasive and misleading testimony would support
prosecution of [the defendant] for obstruction of justice.”
United States v. Remini, 967 F.2d 754, 755 (2d Cir. 1992).
Accordingly, we hold that § 1503 applies to factually true
statements that are evasive or misleading. Bonds cannot
escape criminal liability under § 1503 by contending that his
response that he was a “celebrity child” was true.

     Bonds next asserts that even if the obstruction of justice
statute can apply to factually true statements, the evidence at
trial did not establish that Statement C was evasive,
misleading, or material. We must view the evidence in the
light most favorable to the prosecution, Jackson v. Virginia,
443 U.S. 307, 319 (1979), and we conclude that there was
sufficient evidence to convict Bonds of obstructing justice.

    The jury instructions provided that the government had to
prove that Bonds, “(1) for the purpose of obstructing justice,
(2) obstructed, influenced, or impeded, or endeavored to
obstruct, influence, or impede the grand jury proceeding in
which [he] testified, (3) by knowingly giving material
12               UNITED STATES V. BONDS

testimony that was intentionally evasive, false, or
misleading.” Bonds does not challenge the instructions as to
these elements.

    Bonds made Statement C in response to a question that
asked whether Greg Anderson ever gave Bonds any self-
injectable substances. Bonds responded that he and Anderson
did not discuss each other’s “business.” Bonds stated:

       That’s what keeps our friendship. You know,
       I am sorry, but that – you know, that – I was
       a celebrity child, not just in baseball by my
       own instincts. I became a celebrity child with
       a famous father. I just don’t get into other
       people’s business because of my father’s
       situation, you see.

    Bonds’s description of his life as a celebrity child had
nothing to do with the question, which asked whether
Anderson provided him with self-injectable substances. The
statement served to divert the grand jury’s attention away
from the relevant inquiry of the investigation, which was
Anderson and BALCO’s distribution of steroids and PEDs.
The statement was therefore evasive.

    The statement was also at the very least misleading,
because it implied that Bonds did not know whether
Anderson distributed steroids and PEDs. Yet, the jury at trial
heard testimony from the Giants former team athletic trainer
who testified about a conversation he had with Bonds before
Bonds’s grand jury testimony. According to the trainer,
Bonds stated in this conversation that he knew that Anderson
distributed steroids. Bonds also told the trainer about
techniques Anderson used to conceal the identities of players
                  UNITED STATES V. BONDS                       13

taking steroids. This evidence at trial showed that Bonds’s
statement to the grand jury was misleading. It is irrelevant
that Bonds eventually provided a direct response to the
question about self-injectable substances. Section 1503
punishes any “endeavor” to obstruct. Obstruction occurred
when Bonds made Statement C.

    With respect to materiality, we have said that a statement
is material so long as it had “a natural tendency to influence,
or was capable of influencing, the decision of the decision-
making body to which it was addressed.” United States v.
McKenna, 327 F.3d 830, 839 (9th Cir. 2003) (internal
quotation marks omitted). The question asking whether
Anderson provided Bonds with injectable substances was
well within the scope of the grand jury’s investigation, since
many steroids and PEDs are injectable. Bonds’s evasive and
misleading “celebrity child” response was capable of
influencing the grand jury to minimize Anderson’s role in the
distribution of illegal steroids and PEDs. The statement was
material.

                               II.

    Bonds next asks us to hold that even if § 1503 applies to
evasive or misleading statements that are factually true, the
statute does not apply to statements a witness makes to the
grand jury. Established Ninth Circuit and Supreme Court
precedent, however, holds that § 1503 does apply to a
witness’s testimony before the grand jury. The omnibus
clause of the statute is just that. It “proscribe[s] all manner of
corrupt methods of obstructing justice.” Rasheed, 663 F.2d
at 852; see also United States v. Aguilar, 515 U.S. 593, 598
(1995) (noting that the “‘[o]mnibus [c]lause’ serves as a
14                UNITED STATES V. BONDS

catchall, prohibiting persons from endeavoring to influence,
obstruct, or impede the due administration of justice”).

    Consistent with the broad scope of the omnibus clause,
we have held that a witness can be convicted under § 1503 on
the basis of statements made under oath before a judge.
United States v. Gonzalez-Mares, 752 F.2d 1485, 1491–92
(9th Cir. 1985); see also Griffin, 589 F.2d at 205–06
(rejecting the argument that the legislative history of § 1503
militates against applying the statute to a witness’s in-court
statements).

    Bonds cites an early case in which we described the
statute as applying to threatening conduct occurring outside
of the courtroom. We once said that § 1503 “seem[ed] to be
limited to intimidating actions” against witnesses and jurors.
United States v. Metcalf, 435 F.2d 754, 757 (9th Cir. 1970).
This court and the Supreme Court, however, have
subsequently recognized that § 1503 applies to a witness’s
in-court testimony. In Rasheed, we clarified Metcalf and
ruled that § 1503’s scope was not limited to “intimidating
actions.” 663 F.2d at 852 (“The use of the word ‘corruptly’
in the statute is a clear indication that not every violation of
[§] 1503 involves threats or intimidation.”). Later in
Gonzalez-Mares we made it clear that § 1503 applies to false
statements a defendant makes under oath to a judge.
752 F.2d at 1491. The Supreme Court confirmed our
interpretation of § 1503 when it concluded that one who
delivers false testimony or documents directly to the grand
jury violates § 1503, because such conduct “all but assures
that the grand jury will consider the material in its
deliberations.” Aguilar, 515 U.S. at 601.
                 UNITED STATES V. BONDS                     15

    Bonds’s contention that his conviction should be reversed
on the ground that § 1503 does not apply to a witness’s
statements before the grand jury is therefore foreclosed by
established precedent.

                             III.

    Bonds next argues that the use of the word “corruptly” in
§ 1503 is unconstitutionally vague and failed to put him on
notice that his conduct was criminal. The word “corruptly”
in the omnibus clause of § 1503 provides the mens rea of the
statute and means that the obstructive conduct “must be done
with the purpose of obstructing justice.” Rasheed, 663 F.2d
at 852.

    Bonds relies on the D.C. Circuit’s opinion in United
States v. Poindexter, 951 F.2d 369 (D.C. Cir. 1991), to
support his claim that the term “corruptly” is
unconstitutionally vague. Poindexter, however, involved an
as-applied challenge to a different statute, 18 U.S.C. § 1505,
that proscribes corruptly obstructing or impeding a
congressional or agency proceeding. The court ruled that
§ 1505’s use of the term “corruptly” was “too vague to
provide constitutionally adequate notice that [§ 1505]
prohibits lying to Congress.” Id. at 379. Even though the use
of “corruptly” in § 1505 was borrowed from § 1503, the
Poindexter court itself cautioned other courts against finding
that the term as used in § 1503 was unconstitutionally vague.
Id. at 385. The court noted that § 1503 and § 1505 are so
“materially different” that the interpretation of § 1505 should
not guide the interpretation of § 1503. Id.

    The courts examining this issue, including the D.C.
Circuit that decided Poindexter, have thus refused to extend
16               UNITED STATES V. BONDS

Poindexter’s holding to § 1503. See, e.g., United States v.
Russo, 104 F.3d 431, 435–36 (D.C. Cir. 1997); United States
v. Watt, 911 F. Supp. 538, 545–47 (D.D.C. 1995); see also
Griffin, 589 F.2d at 206–07 (rejecting the argument that the
term “corruptly” in § 1503 is unconstitutionally vague).
Bonds cannot cite any case reversing a § 1503 conviction on
the theory that the term “corruptly” in § 1503 is
unconstitutionally vague. The most he can cite is a footnote
in which an en banc panel of this court noted that Poindexter
raised an issue of whether the term “corruptly” in § 1503 was
unconstitutionally vague. United States v. Aguilar, 21 F.3d
1475, 1486 n.8 (9th Cir. 1994) (en banc), aff’d in part, rev’d
in part, 515 U.S. 593, 606 (1995). The Supreme Court
reviewed Aguilar, but the majority resolved the case without
addressing the vagueness argument. See Aguilar, 515 U.S. at
600 & n.1.

    Although the majority in Aguilar did not reach the
vagueness issue, the dissenters did. Justice Scalia, joined by
Justices Kennedy and Thomas, dissented and expressly
rejected the contention that the term “corruptly” in § 1503 is
unconstitutionally vague.       Id. at 616–17 (Scalia, J.,
dissenting). The dissent noted that it is “well-accepted” that
the term “corruptly” means “[a]n act done with an intent to
give some advantage inconsistent with official duty and the
rights of others . . . . It includes bribery but is more
comprehensive; because an act may be corruptly done though
the advantage to be derived from it be not offered by
another.” Id. (internal quotation marks omitted) (omission in
original).

    Therefore, the only opinions discussing vagueness
challenges to the use of the term “corruptly” in § 1503 have
rejected such challenges. Their analysis is sound, and there
                  UNITED STATES V. BONDS                       17

is no basis for holding that Bonds lacked notice that he could
be punished under § 1503 for providing the grand jury with
misleading or evasive testimony. Grand jury testimony
“intended to influence, obstruct, or impede, the due
administration of justice [is] obviously wrongful, just as [it is]
necessarily ‘corrupt.’” Id. (internal quotation marks omitted).

                               IV.

     Bonds also contends that the indictment was insufficient
because Statement C was not explicitly referenced or quoted
in the indictment. An indictment is sufficient if it contains all
of the elements of the offense charged so that it informs the
defendant of the charge, and enables the defendant to use the
indictment to prevent “future prosecutions for the same
offense.” Hamling v. United States, 418 U.S. 87, 117 (1974).
The obstruction of justice count read in relevant part as
follows:

        On or about December 4, 2003, in the
        Northern District of California, the defendant,
        Barry Lamar Bonds, did corruptly influence,
        obstruct, and impede, and endeavor to
        corruptly influence, obstruct and impede, the
        due administration of justice, by knowingly
        giving material Grand Jury testimony that was
        intentionally evasive, false, and misleading,
        including but not limited to the false
        statements made by the defendant as charged
        in Counts One through Four of this
        Indictment. All in violation of Title 18,
        United States Code, Section 1503.
18               UNITED STATES V. BONDS

     The indictment put Bonds on notice that he could be
convicted of violating § 1503 for any material false,
misleading, or evasive statement he made during his grand
jury testimony. During the pre-trial stage of the case, the
district court limited the statements the jury could actually
consider, and the government proposed jury instructions
identifying eleven separate statements that could constitute an
obstruction of justice. Then, before the jury was instructed,
the number of obstructive statements was further reduced by
the court. The jury was instructed correctly that to convict,
it had to agree unanimously on which statement or statements
qualified as intentionally evasive, false, or misleading.

     Bonds argues that the listing of specific statements
somehow, and improperly, expanded the indictment. A
listing of statements might be problematic if the original
indictment charged a few specific obstructive statements, and
the jury instructions later added other statements. See United
States v. Shipsey, 190 F.3d 1081, 1086–87 (9th Cir. 1999)
(jury instructions are improper if they permit the jury to
convict under a theory not included in the indictment).

     That scenario, however, did not occur in Bonds’s case.
The indictment here covered any false, misleading, or evasive
statement he made during his grand jury testimony. The
listing of specific statements in the jury instructions,
therefore, narrowed the statements for which Bonds could be
convicted. Narrowing an indictment via jury instructions is
permissible. United States v. Wilbur, 674 F.3d 1160, 1178
(9th Cir. 2012). The indictment was sufficient.
                 UNITED STATES V. BONDS                     19

                              V.

    Bonds last challenges the district court’s rejection of his
request to modify the jury instructions. Bonds requested that
the instructions for the obstruction count contain the words
“when considered in its totality,” such that the instructions
would have read “by knowingly giving material testimony
that, when considered in its totality, was intentionally
evasive, false, and misleading.”

    The district court correctly rejected Bonds’s proposed
addition because it added little or nothing to the instructions
given, and was covered adequately by those instructions. See
United States v. Thomas, 612 F.3d 1107, 1120 (9th Cir.
2010). The jury knew it had to consider statements in context
because it was instructed to “consider[] all the evidence,” and
was instructed that a statement was material “if it had a
natural tendency to influence, or was capable of influencing,
the decision of the grand jury.” To the extent Bonds’s
proposed language deviated from the given instructions by
implying that the jury had to find that Bonds’s entire
testimony was evasive or misleading in order to convict him,
Bonds’s proposed language was incorrect. The indictment
and the jury instructions made clear that Bonds could be
convicted on the basis of individual statements that were
evasive or misleading.

                      CONCLUSION

   The judgment of the district court is AFFIRMED.